LATTIMORE, Judge.
Conviction for driving an automobile on a public highway while intoxicated; punishment, one year in the penitentiary.
The record is here without any statement of facts. In such condition we find it impossible to appraise the bills of exception appearing in the record, each of which is qualified at length by the trial judge. In this condition of the record, • and especially in view- of the qualification appended to the bills of exception, we arc of opinion that same present no error.
*263The judgment will be affirmed.

Affirmed.